


FORM OF LOCK-UP AGREEMENT




June __, 2008




Each Purchaser referenced below:




Re:

Securities Purchase Agreement, dated as of June __, 2008 (the “Purchase
Agreement”), between Worldwide Energy and Manufacturing USA, Inc., a Colorado
corporation (the “Company”) and the purchasers signatory thereto (each, a
“Purchaser” and, collectively, the “Purchasers”)

Ladies and Gentlemen:

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
 Pursuant to Section 2.2 of the Purchase Agreement and in satisfaction of a
condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
the 18 month anniversary of the Closing Date (such period, the “Restriction
Period”), the undersigned will not offer, sell,  contract to sell, hypothecate,
pledge or otherwise dispose of (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any Affiliate of the undersigned or any person
in privity with the undersigned or any Affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to,
any shares of Common Stock or Common Stock Equivalents beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”).  Beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act.  In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.




The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder.  The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.  

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, each Purchaser and the
undersigned.  This Letter Agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The undersigned hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court sitting in the
Southern





--------------------------------------------------------------------------------

District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Letter Agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  The undersigned hereby waives any right to a trial by jury.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  The undersigned agrees and understands that
this Letter Agreement does not intend to create any relationship between the
undersigned and each Purchaser and that each Purchaser is not entitled to cast
any votes on the matters herein contemplated and that no issuance or sale of the
Securities is created or intended by virtue of this Letter Agreement.

By its signature below, the Transfer Agent hereby acknowledges and agrees that,
reflecting this Letter Agreement, it has placed an irrevocable stop transfer
instruction on all Securities beneficially owned by the undersigned until the
end of the Restriction Period.  This Letter Agreement shall be binding on
successors and assigns of the undersigned with respect to the Securities and any
such successor or assign shall enter into a similar agreement for the benefit of
the Purchasers.







*** SIGNATURE PAGE FOLLOWS***











2







--------------------------------------------------------------------------------




This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.







_________________________

Signature

__________________________

Print Name

__________________________

Position in Company




Address for Notice:



















Number of shares of Common Stock




_____________________________________________________________________________

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.




WORLDWIDE ENERGY AND MANUFACTURING USA, INC.







By: _________________________________

Name:

Title:







Acknowledged and agreed to

as of the date set forth above:




[insert name of Transfer Agent]




By:

Name:

Title:





3





